Case 9:18-cv-80176-BB Document 369 Entered on FLSD Docket 01/09/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative               CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

                              PLAINTIFFS’ NOTICE OF FILING
                             A THIRD TULIP TRUST DOCUMENT

         In advance of today’s discovery hearing, Plaintiffs give notice of filing a third Tulip Trust

  document (“Tulip Trust III”) that was not produced under this Court’s prior order to produce all

  documents related to the “blind” tulip trust (ECF No. [166]). Plaintiffs received this document for

  the first time on January 6, 2020, amongst a production of 428 other documents, without any

  explanation as to its late disclosure, or even an email pointing out this document had been

  produced. Pursuant to this Court’s Order (ECF No. [368]), this document is being filed under seal.

   Dated: January 9, 2020                   Respectfully submitted,

                                            s/ Velvel (Devin) Freedman
                                            Velvel (Devin) Freedman, Esq.
                                            ROCHE FREEDMAN LLP
                                            200 S. Biscayne Blvd, Suite 5500
                                            Miami, Florida 33131
                                            Telephone: (305) 357-3861
                                            vel@rochefreedman.com
                                            nbermond@rochefreedman.com
Case 9:18-cv-80176-BB Document 369 Entered on FLSD Docket 01/09/2020 Page 2 of 2



                                          Kyle W. Roche, Esq.
                                          Joseph M. Delich, Esq.
                                          Admitted Pro Hac Vice
                                          ROCHE FREEDMAN LLP
                                          185 Wythe Avenue F2
                                          Brooklyn, NY11249
                                          kyle@rochefreedman.com
                                          jdelich@rochefreedman.com

                                          Andrew S. Brenner, Esq.
                                          BOIES SCHILLER FLEXNER LLP
                                          100 SE 2nd Street, Suite 2800
                                          Miami, Florida 33131
                                          abrenner@bsfllp.com

                                          Counsel to Plaintiffs Ira Kleiman as Personal
                                          Representative of the Estate of David Kleiman and
                                          W&K Info Defense Research, LLC.

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 9, 2020, a true and correct copy of the foregoing
  was filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman




                                                2
